Title: To James Madison from Jean Guillaume Hyde de Neuville, 3 December 1818
From: Neuville, Jean Guillaume Hyde de
To: Madison, James


Monsieur
W. 3 Xbre 1818.
J’ai lhonneur de vous adresser copie de l’extrait du moniteur qui m’est arrivé hier Soir.
Je Suis heureux d’avoir recu le Premier (aumoins d’une manière officielle) cette grande et importante nouvelle elle me fait eprouver tant de joie Que je ne resiste point auplaisir de la communiquer desuite, A Vous Monsieur, quil m’est doux comme francais, et que je Suis fier comme ministre, de Pouvoir compter au nombre des amis de Ma Patrie.
Permettez que je Saisisse cette occasion de vous remercier de nouveau ainsi que Madame madison, de l’accueil Si Plein d’obligeance Que vous avez bien voulu nous faire.
Je Prie Madame Madison d’agréer lhommage de mon respect et les Plus empresser complimens de Made. de Neuville.
Je me rappelle au Souvenir de Mr. Todd, et suis monsieur avec la Plus respectueuse consideration Votre très humble et très obt Serviteur
G. Hyde de Neuville
 
Condensed Translation
Has the honor to enclose a copy of an extract of Le Moniteur which arrived last night. Is happy to have received from an official source this important news. It has given such joy that he hastens to communicate it to JM. As a Frenchman he is delighted, and as a minister proud, to count JM among the friends of his country. Seizes the occasion to thank JM and Mrs. Madison for the hospitality shown to them [Mr. and Mrs. de Neuville]. Prays that Mrs. Madison will accept his respects and the compliments of Mrs. de Neuville. Wishes to be remembered to Mr. Todd.
